Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161387(32)(33)                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  In re PETITION OF BERRIEN COUNTY                                                                                    Justices
  TREASURER FOR FORECLOSURE
  _____________________________________/
  BERRIEN COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                 SC: 161387
                                                                    COA: 351723
                                                                    Berrien CC: 09-000200-CZ
  OWEN BARNABY,
          Respondent-Appellant.

  _____________________________________/

          On order of the Court, the motion for reconsideration of this Court’s November 24,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G). The motion for
  clarification is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2021
         b0222
                                                                               Clerk